DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tejada et al (2020/0119724).
Tejada teaches a power detection circuit (Fig.4) comprising: a comparator circuit 310 operative to generate an output signal in response to an input signal G_VDD , wherein the output signal is configured to change from a first value to a second value in response to the input signal attaining a first threshold value, and wherein the output signal is configured to change from the second value to the first value in response to the input signal subsequently attaining a second threshold value (intrinsic operation of a comparator) ; and a current limiting circuit M8, M10 connected to the comparator circuit and operative to limit a leakage current of the comparator circuit (see last half of para 0036).

With regard to claim 2, Tejada teaches the power detection circuit of claim 1, further comprising a feedback circuit (intrinsic to comparators) connected to the comparator circuit and operative to control the first threshold value and the second threshold value.

With regard to claim 3, Tejada teaches the power detection circuit of claim 2, wherein the comparator circuit comprises a first transistor M7, a second transistor M9, and an inverter 410, wherein gates of each of the first transistor and the second transistor are connected to the input signal, wherein a drain/source of the first transistor is connected to the source/drain of the second transistor at a first node, wherein an input of the inverter is connected to the first node, and wherein an output of the inverter is operative to provide the output signal at a second node.
With regard to claim 11, feedback circuits are intrinsic to comparator function and addressed by the connection of M10 to the input of the inverter 410.
Allowable Subject Matter
Claim 20 is allowed.
Claims 4-10 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 20 adds the limitation of limiting a leakage current of the comparator circuit through a current limiting circuit, wherein the current limiting circuit is connected in parallel to the feedback circuit. Dependent claim 4 recites the use of n and p-channel MOSFETs in a arrangement that has not been taught or been fairly suggested by the prior art of record.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
June 16, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836